            Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 1 of 25



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



American Immigration Lawyers Association,            CIVIL COMPLAINT FOR
1331 G Street, NW Suite 300                          DECLARATORY AND
Washington, D.C. 20005-3142                          INJUNCTIVE RELIEF
                                                     UNDER THE
Parrilli Renison, LLC                                ADMINISTRATIVE
                                                     PROCEDURE ACT
610 SW Broadway Suite 505
Portland, Oregon 97205
                                                     Case No.

                      Plaintiffs,

     v.
Kenneth Cuccinelli, in his Official Capacity,
Acting Director, U.S. Citizenship and
Immigration Services,
c/o Office of the General Counsel
245 Murray Lane, SW
Mail Stop 0485
Washington, DC 20528-0485
U.S. Citizenship and Immigration Services;
c/o Office of the General Counsel
245 Murray Lane, SW
Mail Stop 0485
Washington, DC 20528-0485
                     Defendants.

                                    INTRODUCTION

1.        This civil action seeks declaratory and injunctive relief against Kenneth

Cuccinelli, Acting Director, United States Citizenship and Immigration Services

                                             1
          Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 2 of 25




(“USCIS”), and USCIS under the Administrative and Procedure Act (“APA”), 5

U.S.C. § 701, et. seq.

2.      Defendants’ have arbitrarily, capriciously, unlawfully and unconstitutionally

issued “public charge” regulations, “Inadmissibility on Public Charge Grounds,”

84 Fed. Reg. 41,292 (Aug. 14, 2019) (to be codified at 8 C.F.R. Parts103, 212-14,

245, 248).

3.      While multiple lawsuits challenging the substance of the regulations remain

pending,1 this lawsuit challenges a separate unlawful agency action: Defendants’

failure to allow non-citizens and employers to file applications and petitions for

immigration benefits through its refusal to accept certain current, unexpired forms

on or after October 15, 2019, despite withholding of the alleged new forms

necessary to submit applications and petitions for immigration benefits after such

date.

4.      This Court should enjoin the arbitrary, capricious and unconstitutional action

of USCIS and declare that the current editions of the specified forms for


1
 There are at least ten lawsuits seeking to enjoin the final rule and regulations.
See, e.g., La Clinica De La Raza, et. al. v. Trump, Case No. 4:19-cv-4980-PJH
(N.D. Cal.); State of California, et. al. v. DHS, Case No. 3:19-cv-04975 (N.D.
Cal.); City and County of San Francisco, et. al. v. USCIS, Case No. 3:19-cv-4717
(N.D. Cal.); Mayor and City Council of Baltimore v. Trump, Case No. ELH-18-
3636 (D. Md.); State of Washington, et. al. v. DHS, Case No. 4:19-cv-05210 (E.D.
Wash.).
                                             2
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 3 of 25




immigration benefits are to remain valid for use for a period of not less than 60

days from the date the revised forms are issued or January 1, 2020, whichever is

later. See 5 U.S.C. § 706(2).

                                 JURISDICTION

5.    This case arises under INA § 101, 8 U.S.C. § 1101, et. seq., and the APA, 5

U.S.C. § 701, et. seq. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as a

civil action arising under the laws of the United States. This Court also has the

authority to grant declaratory relief under 28 U.S.C. §§ 2201-02, and injunctive

relief under 5 U.S.C. § 702 and 28 U.S.C. §§ 1361-62. The United States has

waived sovereign immunity under 5 U.S.C. § 702.

6.    Plaintiffs have individual and organizational standing, respectively, to bring

this ripe case or controversy. Defendants’ action and omission has injured Plaintiff

Parrilli Renison from conducting business which depends on the ability to properly

file immigration petitions and applications and advise non-citizens and employers

seeking immigration benefits.

7.    Defendants’ action and omission has injured Plaintiff American Immigration

Lawyers Association (AILA)’s, core, daily activity and interest in advising,

serving, and educating its member-attorneys with appropriate guidance and

information on immigration laws and regulations. Moreover, AILA has attempted

                                          3
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 4 of 25




to counteract Defendants’ discreet and demonstrable injury by using considerable

resources to correct and resolve Defendants’ unlawful action to no avail and, as

such, it cannot fulfill its core mission to serve its membership. See U.S. Const. art.

III, § 2; Chamber of Commerce v. EPA, 642 F.3d 192, 199, 395 U.S. App. D.C.

193 (D.C. Cir. 2011); Summers v. Earth Island Inst., 555 U.S. 488, 493, 129 S. Ct.

1142 (2009). See Havens Realty Corp. v. Coleman, 455 U.S. 363, 378-79, 102 S.

Ct. 1114 (1982); Equal Rights Ctr. v. Post Props., Inc., 633 F.3d 1136, 1138, 394

U.S. App. D.C. 239 (D.C. Cir. 2011) (an organization “can assert standing on its

own behalf, on behalf of its members or both” where it has suffered a “concrete

and demonstrable injury to [its] activities.”).

8.    Defendants’ unlawful actions have materially frustrated AILA’s core

missions of assisting members in effectively and competently pursuing their law

practice and enhancing their professional capacity. The failure to accept current,

unexpired versions of certain forms necessary to apply or petition for immigration

benefits without releasing the new forms in advance of the arbitrary October 15,

2019 deadline and allow for a period of transition, has significantly interfered with

AILA’s mission and will, if left unchecked, continue to impose substantial,

tangible costs on the organization.




                                           4
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 5 of 25




9.    In particular, Defendants’ refusal to accept certain current, unexpired forms

necessary to apply for immigration benefits, while withholding release of the new

forms to comply with the complex new rule regarding how to determine whether

an individual applying for admission or adjustment of status will likely at any time

become a public charge will dramatically reduce and impair the number of

members that AILA can effectively serve.

10.   Defendants’ harm has already caused AILA to divert scarce resources—

including staff time to: (1) preparing affected members for any and all possible

requests for information on the new immigration forms; (2) seeking answers from

the agencies to prepare its members for the information requested on the forms; (3)

advising members on strategies to employ to avoid delays from Defendants’

inaction; (4) creating new resources and materials without the requisite forms to

diligently prepare members for the upcoming changes; and (5) training staff based

on the non-finalized and anticipated forms that will have to be retrained if and

when Defendants release the final forms.

11.   Defendants’ actions will cause a perceptible impairment of AILA's mission

that will make its overall tasks more difficult. Nat'l Treasury Emps. Union v.

United States, 101 F.3d 1423, 1430, 322 U.S. App. D.C. 135 (D.C. Cir. 1996);




                                           5
         Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 6 of 25




Fair Emp't Council of Greater Washington, Inc. v. BMC Mktg. Corp., 28 F.3d

1268, 1276, 307 U.S. App. D.C. 401 (D.C. Cir. 1994).

                                        VENUE

12.   Venue is proper before this Court pursuant to 28 U.S.C. § 1391(e) because

(1) this is a civil action in which Defendants are either employees or officers of the

United States, acting in their official capacity, or an agency of the United States;

(2) a substantial part of the events or omissions giving rise to the claim occurred in

the District of Colombia, AILA and Defendants are headquartered within this

district; and (3) there is no real property involved in this action.

                                      PARTIES

Plaintiff:

13.   AILA is the national association of immigration lawyers established to

promote justice, advocate for fair and reasonable immigration law and policy,

advance the quality of immigration and nationality law and practice, and enhance

the professional development of its members.

12.   Parrilli Renison LLC is a Portland, Oregon-based immigration law firm, and

operates under the trademark ENTRYLAW® The firm was established in 2007,

and its founding partners, including Brent Renison, began working in the field of

immigration law in the mid-1990s in other firms. Mr. Renison and his partner

                                            6
         Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 7 of 25




employ eight staff that solely provide immigration services. The attorneys are

members of AILA. Parrilli Renison derives all income from the provision of

immigration legal services, which requires the collection of information on USCIS

forms.

Defendants:

13.   Defendant Kenneth Cuccinelli is the Acting Director of USCIS. As Acting

Director, Defendant Cuccinelli directs the administration of USCIS, which

adjudicates petitions and applications for immigration benefits. Defendant

Cuccinelli is responsible for USCIS’s policies, practices and procedures.

Defendant Cuccinelli is sued in his official capacity.

14.   Defendant USCIS is a component agency of the Department of Homeland

Security (DHS) and shares responsibility for the implementation of the INA and

immigration-related laws of the United States. USCIS is specifically tasked with

the adjudication of immigration benefits, which includes the publication of forms

individuals and employers must use to properly apply for immigration benefits.

                            LEGAL BACKGROUND

15.   The INA, as amended, sets forth various statutory provisions that allow non-

citizens to apply for lawful status in the United States whether affirmatively or as




                                          7
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 8 of 25




part of removal proceedings. See, e.g., 8 U.S.C. § 1158 (asylum); 8 U.S.C. §

1229a (cancellation of removal); 8 U.S.C. § 1255(a).

16.   For example, Congress set forth specific requirements for adjustment of

status. Section 1255(a) of Title 8, United States Code, provides:

             The status of an alien who was inspected and admitted or
             paroled into the United States or the status of any other
             alien having an approved petition for classification as a
             VAWA self-petitioner may be adjusted by the Attorney
             General, in his discretion and under such regulations as
             he may prescribe, to that of an alien lawfully admitted
             for permanent residence if (1) the alien makes an
             application for such adjustment, (2) the alien is eligible
             to receive an immigrant visa and is admissible to the
             United States for permanent residence, and (3) an
             immigrant visa is immediately available to him at the
             time his application is filed.

8 U.S.C. § 1255(a) (emphasis added).

17.   An applicant deemed “likely . . . to be a public charge” is “inadmissible” to

the United States. See 8 U.S.C. § 1182(a)(4)(A).

18.   By regulation, “[e]very form, benefit request, or other document must be

submitted to DHS and executed in accordance with the form instructions regardless

of a provision of 8 CFR chapter I to the contrary.” 8 C.F.R. § 103.2(a)

19.   “An applicant or petitioner may be represented by an attorney in the United

States, as defined in § 1.2 of this chapter, by an attorney outside the United States



                                          8
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 9 of 25




as defined in § 292.1(a)(6) of this chapter, or by an accredited representative as

defined in § 292.1(a)(4) of this chapter.” 8 C.F.R. § 103.2(a)(3)

20.   “All benefit requests must be filed in accordance with the form instructions.”

8 C.F.R. § 103.2(a)(3).

21.   “USCIS will consider a benefit request received and will record the receipt

date as of the actual date of receipt at the location designated for filing such benefit

request whether electronically or in paper format.” 8 C.F.R. §103.2(a)(7)(i).

22.   “A benefit request which is rejected will not retain a filing date.” 8 C.F.R. §

103.2(a)(7)(A)(ii)

23.    A benefit request will be rejected if it is not: (A) Signed with valid

signature; (B) Executed; (C) Filed in compliance with the regulations governing

the filing of the specific application, petition, form, or request; and (D) Submitted

with the correct fee(s). If a check or other financial instrument used to pay a fee is

returned as unpayable, USCIS will re-submit the payment to the remitter institution

one time. If the instrument used to pay a fee is returned as unpayable a second

time, the filing will be rejected, and a charge will be imposed in accordance with 8

CFR 103.7(a)(2).” 8 C.F.R. § 103.2(a)(7)(A)(ii)

24.   (iii) A rejection of a filing with USCIS may not be appealed. 8 C.F.R. §

102.2(a)(7)(A)(iii).

                                           9
         Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 10 of 25




25.   The APA requires a minimum of thirty days between the announcement of a

final rule and its effective date, 5 U.S.C.S. § 553(d).

                           FACTUAL BACKGROUND

26.   Defendants have announced that they will not accept the currently available

editions of Forms I-485, I-129, I-539, and I-864 (including short form I-864EZ) if

postmarked on or after October 15, 2019.

27.   On or after October 15, 2019, USCIS will only accept editions of the

identified forms that have been revised to reflect the new regulations, including the

issuance of a new form, Form I-944. As of October 7, 2019, the new forms have

not been published for use by the public.

28.   While USCIS has published draft versions of the revised form editions, the

extent to which the final versions will mirror the draft versions remains unknown.

29.   On behalf of its membership, AILA has spent considerable time and

resources trying to work with USCIS to understand the guidelines and

requirements under the regulations, including receipt of final publication of the

forms.

30.   Parrilli Renison LLC has expended significant staff resources and time,

including attorney and paralegal time, preparing forms for clients on Forms I-485,




                                          10
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 11 of 25




I-539, I-129, and I-864. Parrilli Renison LLC has been unable to obtain final

versions of the new forms which are set to go into effect October 15, 2019.

31.   Since October 14, 2019, is a federal holiday, Columbus Day, and post

offices and USCIS offices will be closed, the latest acceptable filing with current

forms sent through U.S. mail will be Saturday, October 12, 2019.

32.   USCIS's failure to timely publish revised and new forms substantially

impairs the ability of attorneys, individuals and employers to prepare any

applications for immigration benefits.

33.   On October 10, 2018, the Department of Homeland Security published its

Notice of Proposed Rulemaking to change the ground of inadmissibility based on a

“public charge” determination.

34.   On August 14, 2019, the Department of Homeland Security published the

Final Rule on determining inadmissibility on public charge grounds, which

drastically redefines the term “public charge.” Under the Final Rule, “public

charge” means a noncitizen “who receives one or more public benefits, as defined

in [8 CFR 212.21(b)], for more than 12 months in the aggregate within any 36-

month period (such that, for instance, receipt of two benefits in one month counts

as two months).” Inadmissibility of Public Charge Grounds, 84 Fed. Reg. 41,292,

41,501 (Aug. 14, 2019) (to be codified as 8 CFR § 212.21(a)).

                                         11
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 12 of 25




35.   The final rule published in the Federal Register sets forth some of the most

consequential changes in USCIS policy since the agency’s creation. The regulation

substantially changes the criteria by which USCIS determines whether an applicant

for admission or adjustment of status is likely to become a “public charge” and

thus inadmissible to the United States under INA § 212(a)(4). In making this

determination, USCIS officers will apply a complex and intricately weighted

“totality of circumstances” test assessing a vast array of factors. Those applicants

must file in conjunction with Form I-485 a new form—Form I-944—requiring

extensive documentation. As these changes make clear, the rule will fundamentally

reshape the filing and adjudication of adjustment of status cases. The rule also

imposes a novel “public charge condition” on non-exempt requests for change or

extension of nonimmigrant status under which adjudicators will examine

nonimmigrants’ use of designated public benefits while in the status they wish to

change or extend. See Exhibit B.

36.   By DHS’s own estimate, the rule will impact more than 1.2 million

applicants and petitioners annually, including over 382,000 adjustment of status

applicants and over 855,000 applicants and petitioners for change or extension of

status. These estimates do not include the many millions of family members,




                                         12
         Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 13 of 25




community members, employers, and other individuals and entities affected by the

rule.

37.     For example, Form I-485 is 18 pages long, with 43 pages of instructions.

According to the Form I-485 instructions, under the Paperwork Reduction Act,

OMB estimates that the information collection for this form is 6 hours and 15

minutes.

38.     Form I-129 is 36 pages long, with 29 pages of instructions. According to the

Form I-129 instructions, under the Paperwork Reduction Act, OMB estimates that

the information collection for this form is more than 3 hours including the required

supplements depending on nonimmigrant visa type selected.

39.     Form I-539 is 7 pages long with 17 pages of instructions and Form I-864 is

10 pages with 17 pages of instructions. According to the Form I-864 instructions,

under the Paperwork Reduction Act, OMB estimates that the information

collection for this form is 6 hours.

40.     Parrilli Renison LLC typically exceeds the estimated time in preparing and

filing each of these forms and petitions.

41.     Parrilli Renison LLC, with its two attorneys and 8 staff, has expended

hundreds of hours for many clients preparing filings using existing versions of

these forms, and due to the collection burden, applicant's business travel schedules

                                            13
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 14 of 25




(applicants must be in the U.S. on the day of filing), and other factors, has invested

tens of thousands of law firm time and energy into these petitions. Few of these

applications and petitions will be ready to file before the effective date of the

current forms, and Parrilli Renison LLC, has been prevented from preparing filings

for clients using the new forms because the new forms have not been issued.

42.   Parrilli Renison LLC usually prepares Form I-485 applications, which also

include Form I-131 and Form I-765, as well as Form I-864 for family-based cases,

over an average four to eight-week period. It usually takes the completion of Form

I-129 and Form I-539 combination cases over a four to six week period of time,

requiring coordinating information collection, supporting document collection,

resolving legal issues, answering client questions about responses, researching and

analyzing issues, preparing draft forms for client review, preparing finalized forms

for client signatures, arranging for delivery, coordinating with clients about

requirements for international travel and U.S. physical presence during filings, and

completing the filing after receipt of necessary filing fee checks. There are many

details which go into an immigration filing, and because USCIS requires technical

perfection in filings and is unforgiving in its stance for errors, the time spent on

filings is considerable.




                                          14
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 15 of 25




43.   Despite the gravity of these policy changes, the scale of the impacted

populations, and the imminence of the rule’s implementation, USCIS has not

published final versions of the revised and new forms associated with the

regulation. DHS published draft versions of those forms in conjunction with the

rule, but it remains unknown to what extent the final versions will resemble the

drafts as it undergoes review at the Office of Management Budget’s Office of

Information and Regulatory Affairs (OMB OIRA). Notwithstanding the

unavailability of the updated forms, USCIS maintains that it will not accept the

current editions of Forms I-485, I-129, I-539, I-864, and I-864EZ, if postmarked on

or after October 15, 2019.

44.   USCIS published draft versions for public comment with the proposed rule,

but then substantially altered those forms that were published with the final rule

but did not permit any additional notice and comment.

45.   The regulation’s complexity—including its elaborate “totality of

circumstances” test—has prompted significant confusion among the public, local

and state governments, immigration attorneys, and organizations, like AILA,

regarding how USCIS plans to implement the rule in practice. And as widely

reported, the rule has sparked fear and panic over the potential immigration

consequences of the use of public benefits—even public benefits not covered under

                                         15
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 16 of 25




the rule. Yet USCIS has elected not to stage any stakeholder events that would aid

the public’s comprehension of the regulation and resolve misconceptions.

Likewise, the agency has not made publicly available any official guidance on

implementation of the rule.

46.   Parrilli Renison LLC has been harmed by Defendants' failure to provide in a

timely manner new forms which it has announced it will only accept on or after

October 15, 2019, because Parrilli Renison LLC has relied upon Defendants'

currently valid and publicly available forms for the past two months while the firm

has prepared filings for its many clients.

47.   If Parrilli Renison LLC is forced to comply with Defendants' announced

deadline of October 15, 2019, and made to use the new forms that the agency has

not even published yet, without a grace period, Parrilli Renison LLC will be

irreparably burdened with significant business income losses with resultant harm to

its clients and their interests, which Parrilli Renison LLC is under ethical

obligation to uphold.

48.    The harm would be entirely mitigated by the agency permitting current

versions of the forms to be valid for a 60-day period following publication of final,

publicly available new Forms I-129, I-485, I-539, and I-864.




                                             16
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 17 of 25




49.   AILA has exhausted considerable resources attempting to raise USCIS’s

failure to issue the requisite forms with agency personnel.

50.   The failure to receive any notice as to the final forms for immigration

benefits has significantly impacted AILA’s ability to comply with its respective

core functions, including advising its members on how to comply with

immigration laws and regulations, a focus well within the zone of interests

protected under the INA that provides for attorney representation, but only if the

applicant non-citizen retains counsel on his or her own.

51.   AILA has diverted resources away from other priorities to serve its members

through this crisis with educational materials and practice alerts on all

developments.

52.   Defendants’ failure to act has significantly impacted AILA’s ability to

service its membership, including well-respected firms like Parrilli Renison, and it

will continue to suffer irreparable harm as a result of Defendants’ unlawful actions.




                                          17
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 18 of 25




                            STATEMENT OF CLAIMS

                                  Count One:
    Violation of the Administrative Procedure Act, 5 U.S.C. § 701, et. seq.
 USCIS has arbitrarily and capriciously failed to provide adequate notice of
the necessary forms so eligible applicants may apply for immigration benefits
                         on or after October 15, 2019

53.   The APA entitles “a person suffering legal wrong because of agency action,

or adversely affected or aggrieved by agency action . . . to judicial review thereof.”

5 U.S.C. § 702.

54.   The APA empowers this Court to set aside a final agency action where, as

here, the agency action is “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

55.   “Agency action,” for purposes of the APA includes, an agency’s “failure to

act.” 5 U.S.C. § 551(13); see also Norton v. S. Utah Wilderness Alliance, 542 U.S.

55, 62, 124 S. Ct. 2373 (2004) (stating that the “the reviewing court shall . . .

compel agency action unlawfully withheld or unreasonably delayed”).

56.   USCIS’s arbitrary and unlawful failure to accept applications on or after

October 15, 2019 or release the new forms to allow for fundamentally fair notice to

prepare forms for immigration benefits represents an arbitrary and capricious

agency action.




                                          18
          Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 19 of 25




57.    For instance, USCIS’s arbitrary and unlawful failure to accept applications

on or after October 15, 2019 or release the new forms to allow for applications

violates the plain language of 8 U.S.C. § 1255.

58.   By its plain terms, 8 U.S.C. § 1255(a) allows applicants to “make[] an

application for . . . adjustment” of status.

59.   If left unchecked, USCIS’ failure to issue the forms inhibits applicants from

exercising his or her statutory right to apply for adjustment of status.

60.   “Such an extraordinary delegation of authority cannot be extracted

from the statute Congress enacted.” Kucana v. Holder, 558 U.S. 233, 252

(2010).

61.   The contravention of 8 U.S.C. § 1255(a) is but one example of many

demonstrating that USCIS has unlawfully and arbitrarily failed to issue the

necessary revised forms to allow applicants, their representatives, and

organizations seeking to advise such individuals so they can prepare, advise, and

apply for immigration benefits on or after October 15, 2019.

62.   Unless remedied by this Court, eligible applicants, their representatives,

such as Plaintiff Parrilli Renison, and organizations like AILA, will lose their

respective ability to properly know, apply and provide immigration services

authorized under law.

                                           19
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 20 of 25




63.   Although Defendants have the authority to delay implementation of the final

regulations, including issuance of the unreleased finalized forms, during the

pendency of the lawsuits challenging the new regulations, it has not done so or

offered good cause for its inaction. See 5 U.S.C. § 705 (“When an agency finds

justice so requires, it may postpone the effective date of action taken by it, pending

judicial review.”).

64.   Defendants have acted arbitrarily, capriciously and unlawfully in failing to

provide adequate notice and an opportunity to prepare for the revised forms for

immigration benefits that incorporate the new “public charge” rules.

65.   Because the failure to release the requisite forms is contrary to law it must,

be set aside. See 5 U.S.C. § 706(2)(A).

                                   Count 2
                    Violation of Procedural Due Process
 USCIS’s Decision to Reject all Applications for Immigration Benefits on or
 after October 15, 2019 that are not Sent on Forms It has not Released Does
  Not Provide Adequate Notice and a Meaningful Opportunity to be Heard

66.   Plaintiffs re-alleges and incorporate by reference herein each one of the

allegations set forth above.

67.   The Due Process Clause of the Fifth Amendment provides that “[n]o person

shall . . . be deprived of life, liberty, or property, without due process of law.” U.S.

Const. amend. V.

                                          20
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 21 of 25




68.   “Generally, procedural due process requires adequate notice and a

meaningful opportunity to be heard at some point before a right or interest is

forfeited.” Williams v. Conner, 522 F. Supp. 2d 92, 103 (D.D.C. 2018), citing

Mathews v. Eldridge, 424 U.S. 319, 334, 96 S. Ct. 893 (1976).

69.   The failure of Defendants to either issue the finalized versions of the new

forms required to file for immigration benefits under the INA and extend a time by

which the prior versions of the forms will be accepted is constitutionally

insufficient. Id.

70.   Adequate notice and a meaningful opportunity to be heard, as provided

under the Constitution, would require Defendants to provide far more than a couple

days’ notice to review the new forms to properly understand how to apply for

immigration benefits to comply with the new regulations. Matthews, 424 U.S. at

333 (“The fundamental requirement of due process is the opportunity to be heard at

a meaningful time and in a meaningful manner.”) (internal quotation marks

omitted).

71.   Until Plaintiffs have a meaningful opportunity to view and have time to fully

understand the forms’ requirements, they will suffer prejudice due to an inability to

file complete and accurate applications for immigration benefits.




                                         21
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 22 of 25




72.   The failure to complete applications on a timely basis will frustrate Plaintiffs

ability to competently serve its respective members whose ability to file for relief

may open and close again within a matter of days due to the monthly changes in

the availability of visas;

73.   Just this week, USCIS issued sixty-five changes to the final rule without

permitting for notice and comment or providing good cause for doing so. Because

“the substantive effect [of the October 15, 2019 deadline] is sufficiently grave,”

Lamoille Valley R.R. Co. v. ICC, 711 F.2d 295, 328, 229 U.S. App. D.C. 17 (D.C.

Cir. 1983)—it could spell the difference between retaining and losing the right to

remain in this country—the policy of public participation in decision-making that

underlies the APA has considerable force here and so too protections guaranteed

under the Fifth Amendment.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Court grant the

following relief:

      A.     Assume jurisdiction over this matter;

      B.     Set aside Defendants’ action to not accept current versions of the

      following forms after October 15, 2019: Forms I-485, I-129, I-539, I-864,

      and I-864EZ;

                                         22
 Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 23 of 25




B.    Order Defendants to delay the effective date of the public charge rule

until at least 60 days after publication of all revised and new forms

associated with the rule;

C.    Order Defendants During that 60-day period, hold a series of public

engagements, while issuing official guidance and other materials, aimed at

enhancing stakeholder understanding of the rule;

D.    Order Defendants to: (A) immediately publish all revised forms

associated with the rule; and (B) for at least 60 days following that

publication, continue to accept the prior editions of those forms;

E.    Enjoin Defendants from rejecting filings prepared on current editions

of the Forms I-129, I-539, I-485, and I-864 until such time as a hearing can

be held on Plaintiffs’ motion for preliminary injunction;

F.    Award attorneys’ fees, costs, and interest as permitted by law; and

G.    Grant such further and other relief as may be just and proper;

                                 Respectfully submitted,


                                 /s/Jesse M. Bless
                                 Jesse M. Bless (MA BBO # 660713)
                                 American Immigration Lawyers Association
                                 1301 G. Street, Ste. 300
                                 Washington, D.C. 20033
                                 (781) 704-3897
                                 jbless@aila.org
                                   23
       Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 24 of 25




                                   Brent Renison
                                   Parrilli Renison, LLC
                                   610 SW Broadway Suite 505
                                   Portland, Oregon 97205
                                   brent@entrylaw.com


Dated: October 7, 2019




                                    24
        Case 1:19-cv-02835-DLF Document 1 Filed 10/07/19 Page 25 of 25




                       CERTIFICATE OF COMPLIANCE

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the

best of my knowledge, information, and belief that this complaint: (1) is not being

presented for an improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the

factual contentions have evidentiary support or, if specifically so identified, will

likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.


Dated: October 7, 2019                  Respectfully submitted,


                                        /s/Jesse M. Bless
                                        Jesse M. Bless (MA BBO # 660713)
                                        American Immigration Lawyers Association
                                        1301 G. Street, Ste. 300
                                        Washington, D.C. 20033
                                        (781) 704-3897
                                        jbless@aila.org




                                          25
